Case 3:18-cv-01538-RNC Document 28 Filed 10/18/18 Page 1 of 1

 

 

Certificate of Admission
To the Bar of ||linois

l, Caro|yn Taft Grosboll, C|erk of the Supreme Court of lllinois, do hereby certify that
Nancy G. Ross

has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONST|TUT|ON OF THE UN|TED STATES and of the STATE OF lLL|NOlS, and
also the oath of office prescribed by law, that said name was entered upon the Rol|
of Attorneys and Counselors in my office on 11/07/1985 and is in good standing, so
far as the records of this office disclose.

lN W|TNESS WHEREOF, l have hereunto
subscribed my name and affixed the
seal of said Court, this 17th day of
October, 2018.

Cqu/Cl;éz @u>sé¢@€

Clerk,
Supreme Court of the State of illinois

 

 

